                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

MICHAEL JOHN KRIEGISCH,                              )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )       No. 3:19-CV-01068
                                                     )
ANDREW M. SAUL, COMMISSIONER OF                      )
SOCIAL SECURITY ADMINISTRATION,                      )
                                                     )
               Defendant.                            )

                                            ORDER

       Magistrate Judge Frensley has entered a Report and Recommendation (“R&R”) (Doc. No.

21) in which he recommends that Michael Kriegisch’s Motion for Judgment on the Administrative

Record (Doc. No. 15) be denied. No objections to the R&R have been filed. Having reviewed the

matter de novo in accordance with F. R. Civ. P. 72(b), the Court agrees with the recommendation

because substantial evidence supports the Social Security Administration’s denial of disability

insurance benefits.

       Accordingly,    (1) The R&R (Doc. No. 21) is ACCEPTED and APPROVED; (2)

Kriegisch’s Motion for Judgment on the Administrative Record (Doc. No. 15) is DENIED; and (3)

the Social Security Administration’s denial of benefits is AFFIRMED.

       The Clerk of the Court shall enter a final judgment in accordance with Rule 58 of the Federal

Rules of Civil Procedure.

       IT IS SO ORDERED.


                                             __________________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




    Case 3:19-cv-01068 Document 22 Filed 07/29/21 Page 1 of 1 PageID #: 830
